Citation Nr: 1409900	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-46 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial, compensable rating for bilateral pes planus (previously characterized as bilateral dorsal foot strain).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 1997 to June 1997, and from June 2002 to August 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO, inter alia, granted service connection for bilateral dorsal foot strain and assigned a 0 percent (noncompensable) rating, effective August 23, 2007.  In October 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in November 2009.

Because the appeal involves disagreement with the initial rating assigned following an award of service connection, the Board characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In December  2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  Following receipt of additional evidence, in an October 2012 supplemental SOC (SSOC), the AMC recharacterized the service-connected foot disability (as reflected on the title page), and continued to deny a compensable rating. 

The Board notes that in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  The Virtual VA file contains a January 2014 brief completed by the Veteran's representative,  a copy of which has been associated with the paper claims file, and VA clinical records dated through August 2012, which were listed as evidence considered in the October 2012 SSOC.  

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on her part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In its December 2011 remand, the Board directed that the RO afford the Veteran a VA examination to obtain information as to the severity of her service connected foot residuals, to include consideration of whether such residuals involved weakness, excess fatigability, and/or incoordination.  In addition, the examiner was to indicate whether, and to what extent, the Veteran experienced functional loss of each foot due to pain and/or any other symptoms noted during flare-ups and/or with repeated use, consistent with  38 C.F.R. §§ 4.40, 4.45 (2013) and DeLuca v. Br .  However, consideration of such findings are not documented in the reoirt October 2012 VA examination conducted following the December 2011 remand to determine the severity of the service connected foot residuals.  Thus, another remand is required to ensure compliance with this instruction of the December 2011 remand.  See Stegall, 11 Vet. App. at 271; see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

In addition, the October 2012 VA examiner found that bilateral pes planus had been aggravated by service, and the RO ultimately recharacterized the service connected foot disability as pes planus rather than bilateral dorsal foot strain.  According to 38 C.F.R. § 4.22 (2013), in a case such as this one involving aggravation by active service, the rating assigned will reflect only the degree of disability over and above the degree existing at the time of entrance into active service, and it is thus necessary to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service.  The findings of the October 2012 VA examiner-that "mild" pes planus existed prior to service and "mild to moderate" pes planus was present thereafter-do not sufficiently quantify the extent of current disability associated with pes planus "over and above" that which existed at entrance to service.  On remand, the clinician who conducts the examination will be requested to render specific findings in this regard, consistent with 38 C.F.R. § 4.22.  

Further examination of the Veteran should also resolve concerns raised by the Veteran in a November 2012 statement, that the VA physician who conducted the October 2012 VA examination "at no time . . . mainpulate[d] or check[ed] for any tenderness or ask about where I experienced any pain."  She also expressed her belief in this statement that the physician "did not know exactly what she was looking for or checking for," and asserted that she should have been examined by a podiatrist or somebody with a background in treating and evaluating foot disabilities.   The Veteran also described, despite the wearing of orthotics, continuing severe foot pain, ankle rolling, and perhaps worsening symptomology since her last examination.  Such contentions further suggest the need for another VA examination to determine the exact severity of the current foot disability that can be attributed to service.  See 38 C.F.R. §§ 3.159, 3.327(a) (2013); Green v. Derwinski, 1 Vet. App.121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

The Veteran is hereby notified that failure to report to the scheduled examination without good cause may result in the denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to her by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should obtain and associate with the claims file any outstanding, pertinent records, to include any outstanding VA evaluation and/or treatment records.

The RO should also afford the Veteran the opportunity to provide information and/or evidence pertinent to the claim that has been remanded, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication should include consideration of whether staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson (cited above), is appropriate.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the matter remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private medical records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo a VA  examination of the feet by an appropriate medical professional-preferably, a podiatrist-at a VA medical facility.  

The content of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the clinician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each foot, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain, weakness, excess fatigability, and/or incoordination.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

The examiner should must specify whether the Veteran's pes planus results in weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement or severe spasm of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances.  

Further, considering all of the above, the examiner should attempt to quantify the extent of additional disability from pes planus that is over and above that which existed at the time of entrance into active service.  If it is not possible to make such a determination, the examiner should clearly so state.  

In rendering the above determinations, the examiner should consider all pertinent medical evidence (to include the October 2012 examination report), and all  lay assertions (to include the Veteran's assertions that she had no problem with her feet at service entrance).

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

6.  To help avoid yet another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.   

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the record since the adjudication of the claim) and legal authority (to include consideration of whether a staged rating, pursuant to Fenderson (cited above), is appropriate.  

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of  the appeal.  38 C.F.R. § 20.1100(b) (2013).


